Title: The Colonial Agents: Card to Christopher D’Oyley, 2 May 1765
From: Colonial Agents
To: D’Oyley, Christopher


During April 1765 the pending bill for quartering British troops in America engaged the active attention of the colonial agents and their British merchant allies. They vigorously opposed any provisions that would impose on the colonists requirements to which the inhabitants of England were not also subject under existing law. Of particular concern was the proposal to authorize the quartering of troops in private houses in America, as well as in inns and public houses, since billeting in English private houses had been declared unlawful by the Petition of Right of 1628. In the Gazetteer and New Daily Advertiser, April 11, 1765, appeared a letter by an unidentified writer signing himself “Civis” that attacked the proposed authority. “The laws of England,” he wrote, “call every man’s house, his castle; but surely they never meant it should be garrisoned by hireling soldiers,” and he went on to point out that, if quartering in private houses should be established as legitimate in the colonies, the precedent would create a powerful argument for doing the same in the mother country.
A writer with the initials “C. D.” (identified by the colonial agents as Christopher D’Oyly, formerly first clerk at the War Office, and now deputy secretary at war) replied to “Civis” in the Gazetteer of April 17. He asked his readers whether troops were not necessary to protect the colonies, and if they were he wanted to know where they might be lodged. There were not enough public houses in all the colonies, he said, to accommodate more than one-tenth of the troops, and he singled out Quebec as particularly short of barracks. The obvious answer was to billet the men in private houses, as General Wolfe had done during the last war. D’Oyly knew of “no reason why bakers and butchers (as has been intended) should not receive soldiers, as well as tavern, alehouse, and inn-keepers. Upon the whole,” he concluded, “the point is this, the Americans must either submit to have soldiers billetted upon them; to build barracks every where for them; or defend themselves without any military aid; so let them take their choice.”
This final sentence gave the colonial agents the perfect opening for an answer. Who wrote the “card” reprinted below is not known, but Franklin was one of the agents who had been “very busy,” as he told Deborah on April 18, in opposing the feature of the bill that D’Oyly was defending. If Franklin did not have a direct hand in writing this response, he almost certainly participated in the decision that it should be sent to the Gazetteer as coming from the entire group of agents. Hence it is appropriate to include it among his papers.
 
[May 2, 1765]
The North-American agents beg you will insert the following card, in answer to Mr. C. D——’s letter in your Saturday’s paper.
The agents of North-America present their most grateful compliments to Mr. C. D. (who they conceive to be the S—— at ——’s first clerk) and are extremely obliged to him for the alternative, which his right honourable master has allowed him to offer. Conceiving themselves the only representatives of America, they most chearfully acquiesce in his last proposition, and hereby declare their choice to defend themselves without any military aid. They dread no enemy but the mother country, and wish to preserve America as an asylum for the wrecks of liberty. Mr. C. D. must pardon the agents if they think his knowledge is inferior to his zeal. There are no want of barracks in Quebec, or any part of America; but if an increase of them is necessary, at whose expence should that be? What is the practice in England? All that the agents contend for is, that the same protection of property and domestic security which prevails in England, should be preserved in America. Let Mr. C. D. or his master, first try the effects of quartering soldiers on butchers, bakers, or other private houses here, and then transport the measure to America. Parental example may produce filial obedience. But no —— at ——, or his clerk, can ever conceive, that the people of America, or those in England, (whose interest depend on a commercial connexion and strictest amity with them) will tamely submit to encroachments on so dear a part of their liberties, which they call on the bill of rights to defend. The people of England and America are the same; one King, and one law; and those who endeavour to promote a distinction, are truly enemies to both.
